Title: John Adams to Thomas Jefferson, 26 Jun. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

              June 26. 1786
            
          

          Sometime Since I received from Gov. Bowdoin some Papers relating to
            Alexander Gross, with an earnest desire that I would communicate them to the French
            Ambassador here. I did so and his Excellency was so good as to transmit them to the
            Comte De Vergennes.— —Mr Bartholomy however advised me to
            write to you upon the Subject, that you might prevent it from being forgotten.
          inclosed is a Letter, which I received Yesterday from Griffin Green
            at Rotterdam, with a Paper inclosed dated Dunkirk 15. June. 1786. relating to this
            unhappy Man. What can be done for his Relief I know not. Neither the Ransom Money nor
            the other Charges I Suppose can ever be paid. for Government never is expected to redeem
            Such Hostages and his Relations are not able. If this is the Truth as I Suppose it is,
            it would be better for the French Government and for the Persons interested, to set him
            at Liberty, than to keep him a Prisoner at Expence.
          Let me pray you to minute this affair among your Memorandums to
            talk of, with the Comte De Vergennes & Mr Rayneval,
            when you are at Versailles. They will shew you the Papers, which have been transmitted
            them through the Comte D’Adhemar.
          I wrote you on the 23d. of May ulto——and on the 6th: inst.——which Letters I hope you have received.
          yours
          
            
              John Adams
            
          
        